14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
RUSCON CONSTRUCTION COMPANY, INCORPORATED, Plaintiff-Appellant,v.HOWARD, Needles, Tammen & Bergendoff, Defendant-Appellee,and Law Engineering Testing Company, Defendant.
No. 93-1655.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 9, 1993Decided:  Jan. 12, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Robert S. Carr, Magistrate Judge.  (CA-91-802-2-8)
Michael S. Seekings, Robertson & Seekings, Charleston, SC for appellant.
Richard M. Preston, Seyfarth, Shaw, Fairweather & Geraldson, Washington, DC for appellee.
Claron A. Robertson, III, Robertson & Seekings, Charleston, SC for appellant.
Steven J. Kmieciak, Mary Baroody Lowe, Seyfarth, Shaw, Fairweather & Geraldson, Washington, DC for appellee.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
In this appeal we review the magistrate judge's Orders granting summary judgment in favor of defendant Howard, Needles, Tammen & Bergendoff ("HNTB") and denying Ruscon Construction Company, Inc.'s ("Ruscon") motion to amend its complaint to add its employer, Hawthorne Dulles, Inc.  ("Hawthorne"), as a voluntary party plaintiff.*  Finding no reversible error, we affirm.


2
Three principal issues have been presented:  (1) whether Ruscon is an intended third party beneficiary entitling it to maintain contract causes of action against HNTB;  (2) whether the magistrate judge correctly ruled that Virginia law applies to Ruscon's tort causes of action against HNTB;  and (3) whether the magistrate judge abused his discretion in denying Ruscon's motion to add Hawthorne as a voluntary party plaintiff on the basis that such amendment would be futile because Hawthorne cannot assert a viable cause of action against HNTB.


3
We have studied the record and briefs in this case and have had the benefit of oral argument.  We find no error in the reasoning or judgment of the magistrate judge and, therefore, affirm on that basis.  Ruscon Construction Co., Inc., v. Law Engineering Testing Company and Howard, Needles, Tammen & Bergendoff, No. 2-91-0802-8J (D.S.C. Nov. 16, 1992) and No. 2-91-0802-8AJ (D.S.C. Dec. 18, 1992).


4
AFFIRMED.



*
 By agreement of the parties, and by Order of the district court, this matter was referred to United States Magistrate Judge Robert S. Carr for final determination, with direct appeal to be taken to this Court.  28 U.S.C.A. Sec. 636(c)(1) and (3)